                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Miscellaneous Action No. 17-mc-00170-PAB

MEDICINAL WELLNESS CENTER, LLC, a Colorado Limited Liability Company,
MEDICINAL OASIS, LLC, a dissolved Colorado Limited Liability Company,
MICHAEL ARAGON,
JUDY ARAGON, and
STEVEN HICKOX,


      Petitioners,

v.

UNITED STATES OF AMERICA, through its agency the Internal Revenue Service,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on petitioners’ Petition to Quash Sum monses

[Docket No. 1] and the United States’ Motion to Dism iss Petition and Enforce

Summonses [Docket No. 3].

I. BACKGROUND

      The Internal Revenue Service (“IRS”) is conducting a civil audit of petitioners

Medicinal Wellness Center, LLC, and Medicinal Oasis, LLC’s tax liability for fiscal years

2014 and 2015. Petitioners Michael Aragon, Judy Aragon, and Steven Hickox owned

these two entities in 2014 and 2015. Docket 3-1 at 2, ¶ 7. Because the two entities

elected to be treated as pass-through entities for tax purposes, the results of an audit

could affect their owners’ income taxes. As a result, the IRS opened civil audits of the

2014 and 2015 returns for the Aragons and Mr. Hickox. Id. at 3, ¶ 11. In relation to the
audit, Tyler Pringle, an IRS revenue agent, informed petitioners that his department had

made a determination that petitioners were trafficking in a controlled substance and that

Revenue Agent Pringle sought records to establish the extent of petitioners’ activities.

Docket No. 1 at 3; Docket No. 3-1 at 3, ¶ 12. In response to Rev enue Agent Pringle’s

requests, petitioners provided only “minimal, incomplete, and redacted financial and

other records.” Docket No. 3-1 at 4, ¶ 13. Revenue Agent Pringle issued summonses

to Colorado’s Marijuana Enforcement Division (“MED”), seeking “books, records,

papers, and other data, including METRC [Marijuana Enforcement Tracking Reporting

and Compliance] annual gross sales reports, transfer reports, annual harvest reports,

and monthly plants inventory reports.” Id. at 4-5, ¶ 17. Petitioners now seek to quash

those summonses, Docket No. 1, and the government seeks to enforce the

summonses. Docket No. 3. 1

II. DISCUSSION

       In order to enforce a summons, the IRS must show that the “investigation will be

conducted pursuant to a legitimate purpose, that the inquiry may be relevant to the

purpose, that the information sought is not already within the [IRS] Commissioner’s

possession, and that the administrative steps required by the [Tax] Code have been

followed—in particular, that the ‘Secretary [of the Treasury] or his delegate,’ after

investigation, has determined the further examination to be necessary and has notified


       1
         While this lawsuit was pending, the IRS expanded its audit of petitioners to
include the 2016 tax year and issued additional summonses to MED. Petitioners filed a
second lawsuit challenging those summonses, raising many of the same arguments
that they raise here. See Medicinal Wellness Center, LLC v. United States, No. 18-mc-
00031-PAB (“Medicinal Wellness Center II”). The Court issues its order in that case
simultaneously with this Order.

                                             2
the taxpayer in writing to that effect.” United States v. Powell, 379 U.S. 48, 57-58

(1964).2 The IRS’s burden “is a slight one because the statute must be read broadly in

order to ensure that the enforcement powers of the IRS are not unduly restricted.”

United States v. Balanced Fin. Mgmt., Inc., 769 F.2d 1440, 1443 (10th Cir. 1985)

(citation omitted). “The requisite showing is generally made by affidavit of the agent

who issued the summons and who is seeking enforcement.” Id. (internal quotation

marks omitted).3

      If the IRS makes the prima facie showing required under Powell, the burden

shifts to the party resisting enforcement, whose “burden is a heavy one.” Balanced Fin.

Mgmt., Inc., 769 F.2d at 1444 (citing United States v. Garden State National Bank, 607

F.2d 61, 68 (3d Cir. 1979)). The party resisting enforcement must establish a defense,

show a lack of good faith on the part of the IRS, or “prove that enforcement would

constitute an abuse of the court’s process.” Id. (internal quotation marks omitted).



      2
          Additionally, the IRS is barred from issuing or enforcing summonses under the
Internal Revenue Code “with respect to any person if a Justice Department referral is in
effect with respect to such person.” 26 U.S.C. § 7602(d) (I.R.C. § 7602(d)). Petitioners
do not dispute Revenue Agent Pringle’s declaration that there is no Justice Department
referral in effect in relation to them. See Docket No. 3-1 at 5, ¶ 24.
      3
         Petitioners assert that the Court cannot consider the declaration f rom Revenue
Agent Pringle without converting their motion to dismiss into a motion for summary
judgment. Docket No. 7 at 10. When, in a summons enforcement proceeding, the
issue is whether the government presented a prima facie case under Powell, the
traditional summary judgment standard applies. High Desert Relief, Inc. v. United
States, 917 F.3d 1170, 1180 (10th Cir. 2019) (applying Jewell v. United States, 749
F.3d 1295, 1297 n.1 (10th Cir. 2014)). However, a taxpayer must factually oppose the
government’s allegations by affidavit or present a proper affirmative defense to defeat
the government’s prima facie case. Id. at 1183. “The traditional summary-judgment
standard [does] not permit [petitioners] to rest on conclusory statements in the
summary judgment record.” Id. at 1181.

                                            3
       A. Legitimate Purpose

       The government provides a declaration from Revenue Agent Pringle stating that

he served the summonses in relation to an “examination of the federal tax liabilities” of

petitioners and that petitioners operate at least one m arijuana retail dispensary and two

marijuana grow facilities, where they sell medicinal and recreational marijuana. Docket

No. 3-1 at 2, ¶ 5-6. The government argues that its investigation of whether petitioners’

income derives from the sale of marijuana is a legitimate purpose in light of the bar on

deductions and credits for businesses trafficking in controlled substances under Internal

Revenue Code § 280E. Docket No. 3 at 9-10.

       Petitioners argue that the summonses do not have a legitimate purpose because

Congress did not empower the IRS to investigate violations of federal criminal drug

laws. Docket No. 7 at 12. This argument is unavailing because petitioners have not

shown that a criminal investigation is pending or that the summonses are connected to

a criminal investigation. The Tenth Circuit has rejected the argument that the IRS lacks

authority to determine whether petitioners are trafficking in a controlled substance. See

Green Sol. Retail, Inc. v. United States, 855 F.3d 1111, 1121 (10th Cir. 2017) (“But

§ 280E has no requirement that the Department of Justice conduct a criminal

investigation or obtain a conviction before § 280E applies.” (citing Alpenglow

Botanicals, LLC v. United States, No. 16-cv-00258-RM-CBS, 2016 WL 7856477, at *4

(D. Colo. Dec. 1, 2016))); Alpenglow Botanicals, LLC v. United States, 894 F.3d 1187,

1197 (10th Cir. 2018) (“[I]t is within the IRS's statutory authority to determine, as a

matter of civil tax law, whether taxpayers have trafficked in controlled substances.”);



                                              4
High Desert Relief, Inc., 917 F. 3d 1170, 1185. W hile the IRS may lack authority to

criminally prosecute petitioners for trafficking in controlled substances, the IRS has

authority to make determinations about whether deductions are allowable under the

Internal Revenue Code (“I.R.C.”), including § 280E. Revenue Agent Pringle’s affidavit

establishes that the summonses are related to an investigation of petitioners’ tax

liabilities, something within the IRS’s authority. Docket No. 3-1 at 2, ¶ 4.

       Regardless of whether there is an active criminal investigation, petitioners

contend that the IRS is required to grant them absolute immunity from criminal

prosecution before issuing the summonses. Docket No. 7 at 13. Petitioners argue that

the statutory scheme of I.R.C. § 280E creates a “constitutional difficulty” because

compelling a taxpayer to turn over the requested information implicates a taxpayer’s

Fifth Amendment privilege against self-incrimination. Id. at 2; see also Medicinal

Wellness Center II, Docket No. 12 at 21-26 (petitioners’ petition expanding on the same

argument).4 Petitioners repeatedly contend that this situation is “the IRS [having

authority] to administratively investigate and determine nontax crimes.” Docket No. 7 at

13. In response, the government contends that: (1) § 280E, as it governs voluntary

deductions, does not compel taxpayers to disclose any information; (2) taxpayers do

not have Fifth Amendment rights in records voluntarily provided to a third party; and (3)

petitioners do not identify a “genuine hazard” of self-incrimination. Medicinal Wellness

Center II, Docket No. 15 at 11-14.


       4
         Although petitioners raise this argument briefly in this case, the argument is
more well-developed in the briefing for Medicinal Wellness Center II. As this argument
turns on a question of law, the Court will rely on briefing from both cases in resolving
petitioners’ argument.

                                             5
       “[T]he Fifth Amendment protects against compelled self-incrimination, not the

disclosure of private information.” Fisher v. United States, 425 U.S. 391, 401 (1976)

(quoting United States v. Nobles, 422 U.S. 225, 233 n.7 (1975)) (internal punctuation

omitted). Relying on this understanding of the Fifth Amendment, the Tenth Circuit in In

re First Nat’l Bank, Englewood, Colo., 701 F.2d 115 (10th Cir. 1983), concluded that an

individual could not assert a Fifth Amendment privilege to quash a subpoena directed at

a third party. The Tenth Circuit found that “[t]here can be no violation of one's Fifth

Amendment right not to testify against oneself where the records are in the hands of a

third party; hence, one cannot complain on this ground about a subpoena directed to

third parties to produce records.” Id. at 117. The Court follows that logic here.

Petitioners seek to quash summonses, which, like subpoenas, direct that information be

produced by a witness. The summonses request information voluntarily provided by

the petitioners to the MED. See Docket No. 3-1 at 4, ¶ 15 (noting that “marijuana

growers and dispensaries must account for all marijuana plants and products through

the METRC system”). Therefore, petitioners do not have a Fifth Amendment privilege

with respect to the information requested by the summonses because the information is

in the hands of a third party. See First Nat’l Bank, 701 F.2d at 117. Accordingly, the

Court concludes that there is no requirement that the IRS provide a grant of absolute

immunity before issuing a summons for information from third parties because

taxpayers do not have a Fifth Amendment privilege with respect to that information.5

       5
        Although petitioners’ lack of a Fifth Amendment privilege with regard to records
held by third parties is dispositive of this issue, the Court notes that petitioners’
argument that § 280E compels disclosure of information is not persuasive. As the
Tenth Circuit recently noted, the tax scheme does not require anyone to claim

                                             6
       As the government has met its burden, and petitioners’ arguments that rebut the

government’s prima facie case fail, the Court finds that the government has met its

burden to show that its investigation of petitioners is being conducted for a legitimate

purpose.

       B. Relevant to the Legitimate Purpose

       The government argues that the information it seeks is relevant because it will

“shed light on [petitioners’] correct income . . . for the 2014 and 2015 tax years by

substantiating, or contradicting, these entities’ sales and inventory figures.” Docket No.

3 at 14. Revenue Agent Pringle’s declaration explains that the information it seeks “can

establish whether a marijuana business properly reported its gross receipts and allowed

deductions for cost of goods sold.” Docket No. 3-1 at 4, ¶ 15. Other than sug gesting

that Revenue Agent Pringle has not explained why the reports are necessary,

petitioners do not contest the relevance of the information sought. Docket No. 1 at 4.

Petitioners, however, cite no authority for the proposition that the IRS must establish

that the information sought is necessary as opposed to merely potentially relevant. Id.;

United States v. Arthur Young & Co., 465 U.S. 805, 814 (1984) (“The language ‘may

be’ [in 26 U.S.C. § 7602] reflects Congress’ express intention to allow the IRS to obtain



deductions on his or her tax returns. See Green Solution Retail, Inc., 855 F.3d at 1121
(“Deductions . . . are not a matter of right. Neither do they turn upon equitable
considerations. They are a matter of legislative grace.”) (citing United States v. Akin,
248 F.2d 742, 743 (10th Cir. 1957)). It was petitioners’ choice to take deductions under
§ 280E on their tax returns; any investigative action taken by the IRS in response is a
consequence of petitioners’ voluntary decision. See also Alpenglow Botanicals, 2016
WL 7856477 at *6 (concluding that, because the IRS obtained information to make a
tax-based determination rather than criminal wrongdoing, petitioners failed to allege a
plausible Fifth Amendment claim).

                                             7
items of even potential relevance to an ongoing investigation, without reference to its

admissibility.”); cf. Powell, 379 U.S. at 53 (holding that the IRS need not make a

“showing of cause” to carry out an investigation). As Revenue Agent Pringle’s

uncontradicted declaration explains how the records he seeks are relevant to

determining petitioners’ tax obligations, the Court finds that the government has shown

the information it seeks is relevant to its legitimate purpose of examining petitioners’

federal tax liability. Docket No. 3-1 at 4, ¶¶ 15-16.

       C. The IRS Does Not Already Have the Information Sought

       Revenue Agent Pringle states that the IRS did not possess the inf ormation

sought when he requested the summons, and that the MED has not produced the

requested information. Docket No. 3-1 at 5-6, ¶¶ 20-21, 28-29. As petitioners do not

challenge the government’s prima facie showing on this factor, the Court finds that the

government has shown that the IRS does not already have the information sought.

       D. Required Administrative Steps

       In their petition, petitioners claim that the government had not shown that the

IRS followed the required administrative procedures because “[t]here is nothing in the

record to show that the IRS has served the individual taxpayers with a Notice of Audit or

has even opened an audit on any of the individuals.” Docket No. 1 at 5. The

government, however, provides relevant written notices of audit addressed to

petitioners. Docket No. 3-2 at 6-7. Further, the government provides copies of the

document requests, the summonses, and certifications that Revenue Agent Pringle

served the summonses and served notice on the taxpayers. Docket No. 3-2. Finally,



                                             8
Revenue Agent Pringle states that the summonses were issued in compliance with the

administrative steps required by the Internal Revenue Code. Docket No. 3-1 at 5-6,

¶ 23, 31. Petitioners do not contest that this elem ent is satisfied in their response. 6

See Docket No. 7. The Court finds that this element is satisfied and, accordingly, that

the government has met its burden under Powell.

       E. Lack of Good Faith or Abuse of Process

       Petitioners argue that, notwithstanding the government’s prima facie case, the

summonses should not be enforced because the IRS has not acted in good faith in

issuing the summonses. Docket No. 7 at 18. Petitioners also argue that the

summonses are unreasonable and unenforceable because they are overbroad, the

summonses force the MED to prepare documents that do not exist, the summonses

would violate petitioners’ Fourth Amendment rights, and the summonses require the

commission of a state law crime. Id. at 13-19. None of these arguments has merit.

       First, petitioners allege that “[i]t is not in good faith to allege and investigate by

way of summons inherently criminal activity and fail to refer the matters to the

[Department of Justice].” Id. at 18. As noted above, the IRS can enforce IRC § 280E

even absent a criminal conviction or prosecution. See Green Sol. Retail, Inc., 855 F.3d



       6
          The government alleges that petitioners and their counsel knew, at the time of
filing the petition, that the notices had been issued to petitioners because som e of the
exhibits submitted with the petition were originally attached to the notice of audit.
Docket No. 3 at 16-17. Petitioners do not respond to this contention in their response.
The Court reminds petitioners and their counsel that Fed. R. Civ. P. 11(b)(3) requires
that litigants certify that any factual contentions have evidentiary support to the best of
the person’s knowledge information, and belief. See also Fed. R. Civ. P. 11(c)(3)
(permitting the court to sua sponte order an attorney, law firm, or party to show cause
why conduct has not violated Rule 11(b)).

                                               9
at 1121; Alpenglow Botanicals, 894 F.3d at 1197; High Desert Relief, Inc., 917 F.3d at

1185-86. Thus, there is no basis to conclude that the IRS is harassing petitioners

without a proper purpose by issuing the challenged summonses. See Villarreal v.

United States, 524 F. App’x 419, 423 (10th Cir. 2013) (unpublished) (rejecting as

conclusory a taxpayer’s claim that the IRS’s subpoena of bank records was a

“harassment campaign”).

       Petitioners next claim that the summonses are overbroad because they

constitute a “fishing expedition” on third-party records, specifically, licenses held by the

Medical Wellness Center’s owners. Docket No. 7 at 17 (quoting United States v.

Coopers & Lybrand, 550 F.2d 615, 619-20 (10th Cir. 1977)). “A summons will be

deemed unreasonable and unenforceable if it is overbroad and disproportionate to the

ends sought.” Coopers & Lybrand, 550 F.2d at 621. Here, Revenue Agent Pringle

states that this information will “verify that [petitioners] own [the Medical Wellness

Center] and Medicinal Oasis.” See Docket No. 3-1 at 6, ¶ 25. The Court finds that this

request does not constitute a fishing expedition, as the government has shown that the

information (licenses held) is proportionate to the ends sought (confirming whether the

Aragons and Mr. Hickox own the entities). See Coopers & Lybrand, 550 F.2d at 621.

Therefore, this argument fails.

       Next, petitioners contend that the summonses would force the MED to “create

documents,” which is beyond the summoning power of the IRS. Docket No. 7 at 19.

This argument also fails. As another court in this district has observed:

       Put simply, the summons requests what the summons requests. Should
       the items requested exist and be in MED’s possession, then MED should


                                             10
       be expected to produce that which has been requested. To take the
       analogy used by respondent, should MED possess something akin to a
       bank statement . . . then compliance with the summons should be
       expected. If, however, the summons should require MED to produce a
       report that it would not ordinarily or otherwise produce from its database
       of information, then respondent very well may find itself having to process
       that information itself. In other words, in such a situation, MED may only
       need to produce the entirety of the database of information because that
       is the only document or data source that MED has created and
       possesses.

See Rifle Remedies, LLC v. United States, No. 17-mc-00062-RM, 2017 WL 6021421 at

*2 (D. Colo. Oct. 26, 2017). While the IRS cannot compel the MED to create

documents, this does not mean that enforcing the summonses would indicate either a

lack of good faith or an abuse of process by the IRS. See id.

       Separately, petitioners argue that the summonses violate their Fourth

Amendment rights. Docket No. 7 at 13-16. Petitioners argue that they have a

reasonable expectation of privacy in the METRC records, and the IRS compelling MED

to turn over that information amounts to an unconstitutional search. Id.

       The Fourth Amendment provides that the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures . . . shall not be violated.” U.S. Const. amend. IV. The Fourth Amendment

protects “what [one] seeks to preserve as private, even in an area accessible to the

public,” but not “[w]hat a person knowingly exposes to the public, even in [his or her]

own home or office.” Katz v. United States, 389 U.S. 347, 351 (1967). In examining

whether a person’s Fourth Amendment rights are violated, courts ask “whether the

person claiming the constitutional violation had a legitimate expectation of privacy in the

premises searched.” Byrd v. United States, 138 S. Ct. 1518, 1526 (2018) (citing Rakas


                                            11
v. Illinois, 439 U.S. 128, 133 (1978)) (internal quotations omitted).

       In United States v. Miller, 425 U.S. 435 (1976), the Supreme Court concluded

that the Fourth Amendment did not protect documents provided by respondent to his

bank from an IRS summons. The Supreme Court reasoned that “[t]he depositor takes

the risk, in revealing his affairs to another, that the information will be conveyed by that

person to the [g]overnment . . . even if the information is revealed on the assumption

that it will be used only for a limited purpose.” Id. at 443. The Supreme Court rejected

an argument that the Bank Secrecy Act’s requirement that certain records be kept by

banks changed the Fourth Amendment analysis because the depositor still “voluntarily

conveyed” the information to the bank. Id. at 442.

       The Court concludes that the same logic applies in this case. Petitioners

“reveal[ed their] affairs to another,” thus taking the risk that the third party would convey

that information to the government. Id. at 443. Although petitioners contend that they

do not “voluntarily” give this information to the MED, because it is required by Colorado

law, petitioners are not required or forced to engage in business activities that make

them subject to the MED’s requirements. See Docket No. 7 at 15. As in Miller, the fact

that the law requires the MED to obtain certain information does not impact the Fourth

Amendment analysis. See Miller, 425 U.S. at 443. The petitioners willingly gave

information to a third party so they could engage in business activities. By “knowingly

expos[ing]” this information, petitioners forfeited their reasonable expectation of privacy

in that information under the Fourth Amendment. See Katz, 389 U.S. at 351.

Accordingly, the IRS does not – as petitioners contend – need a w arrant and a finding



                                             12
of probable cause to issue a summons for the METRC data. See Docket No. 7 at 16.

       Finally, petitioners suggest that enforcing the summons would compel individuals

to commit a state law crime. Docket No. 7 at 18-19. Under Colorado law, disclosure of

METRC information is a state law class 1 misdemeanor. See Colo. Rev. Stat. § 44-11-

201(4). The statute provides that “[a]ny person who discloses confidential records or

information in violation of the provisions of this article . . . commits a class 1

misdemeanor,” and that employees of the MED must “[m]aintain the confidentiality of

reports or other information obtained from a medical or retail licensee . . . from public

inspection pursuant to state law.” Colo. Rev. Stat. §§ 44-11-201(4) and 202(1)(d).

Petitioners fail to show how the MED providing the METRC information to the IRS is

allowing for “public inspection,” given that the Internal Revenue Code provides that

“[r]eturns and return information shall be confidential.” See I.R.C. § 6103(a). Further,

the Court observes that this is not the first proceeding where either courts in this district

or the Tenth Circuit have enforced summonses to the MED. See Green Sol. Retail, Inc.

v. United States, No. 16-mc-00137-PAB, 2018 WL 1305449 (D. Colo. Feb. 12, 2018);

Futurevision, LTD v. United States, No. 17-mc-00041-RBJ, 2017 WL 2799931 (D. Colo.

May. 25, 2017); Rifle Remedies, 2017 WL 6021421; Green Sol Retail, Inc., 855 F.3d

1111. Petitioners have not indicated that the MED itself has objected to any of these

enforced summonses. Accordingly, petitioners have not persuaded the Court that this

statute applies here.

       If a taxpayer “cannot factually support a proper affirmative defense, the district

court should dispose of the proceeding on the papers before it and without an



                                              13
evidentiary hearing” because holding such a hearing “would be a waste of judicial time

and resources.” Balanced Fin. Mgmt., 769 F.2d at 1444. Because petitioners have

failed to present factual support for their claims that the IRS is not acting in good faith or

is abusing the process, the Court finds that petitioners have not met their burden and

will enforce the summonses. Therefore, petitioners’ petition to quash the summons will

be dismissed.

III. CONCLUSION

          Accordingly, it is

          ORDERED that petitioners’ Petition to Quash Summonses [Docket No. 1] is

DISMISSED. It is further

          ORDERED that the United States' Motion to Dismiss Petition and Enforce

Summonses [Docket No. 3] is GRANTED. The summonses issued to the Colorado

Marijuana Enforcement Division are ENFORCED pursuant to 26 U.S.C. § 7604. It is

further

          ORDERED that this case is closed.


          DATED April 24, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              14
